Gary, P. J. As the bill of exceptions shows, the appellant sued the appellee for rent. We had determined to reverse the judgment, because, over the exception of the appellant, evidence of a set-off was admitted without any plea or notice of it; but, on referring to the declaration, we find that while all the common counts about goods, money, work, interest and account stated are in it, there is nothing about rent or use and occupation. The judgment against the appellant can not therefore be reversed, when on the record it appears that the pleadings and evidence had no relation to each other. Judgment affirmed.